Exhibit 10.2

First Amendment to Credit Agreement
This FIRST AMENDMENT TO CREDIT AGREEMENT is dated as of September 8, 2015 (this
“Amendment”), among AMERICAN REALTY CAPITAL RETAIL OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership (the “Borrower”), the Guarantors party hereto,
the Lenders party hereto, and BMO HARRIS BANK N.A., as administrative agent (in
such capacity, the “Administrative Agent”).
Preliminary Statements
A.    The Borrower, the Guarantors party thereto, the Lenders party thereto, and
the Administrative Agent have heretofore entered into that certain Credit
Agreement, dated as of December 2, 2014, by and between the Borrower, the
Guarantors party thereto, the Lenders Party thereto and the Administrative Agent
(as amended, the “Credit Agreement”).
B.    The Borrower has requested that the Lenders and the Administrative Agent
make certain amendments to the Credit Agreement, and the Lenders and the
Administrative Agent are willing to do so on the terms and conditions set forth
in this Amendment.
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1.    Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in the Credit
Agreement shall have such meanings when used in this Amendment.
ARTICLE II
Section 2.1.    The definition of “Change of Control” is hereby amended and
restated in its entirety to read as follows:
“Change of Control” means any of (a)  the acquisition by any “person” or “group”
(as such terms are used in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended), other than ARC REIT, American Realty Capital Retail
Advisor, LLC, or American Realty Capital Retail Special Limited Partnership, 
LLC at any time of beneficial ownership of 30% or more of the outstanding
capital stock or other equity interests of the Borrower on a fully‑diluted
basis, (b) the failure of individuals who are members of the board of directors
(or similar governing body) of the Borrower on the Closing Date (together with
any new or replacement directors whose initial nomination for election was
approved by a majority of the directors who were either directors on the Closing
Date or previously so approved) to constitute a majority of the board of
directors (or similar governing body) of the Borrower, or (c) the failure of
Nicolas S. Schorsch, William M. Kahane, or their Permitted Successors to
directly or indirectly control American Realty Capital Retail Advisor, LLC;
provided,




--------------------------------------------------------------------------------



however, no Change of Control shall be deemed to have occurred if a majority of
the individuals who are members of the American Realty Capital Retail Advisor,
LLC’s board of directors (or similar governing body) as of the First Amendment
Closing Date (together with any new or replacement directors whose initial
nomination for election was approved by a majority of the directors who were
either directors on the First Amendment Closing Date or previously so appointed)
constitute a majority of the members of the American Realty Capital Retail
Advisor, LLC’s board of directors (or similar governing body).  
Section 2.2.    Clause (i) of the definition of “Eligible Property” is hereby
amended and restated in its entirety to read as follows:
(i)    as of the date any Real Property first becomes an Unencumbered Pool
Property, such Real Property has an Occupancy Rate of 70% and
Section 2.3.    The definition of “Unencumbered Pool Requirements” is hereby
amended and restated in its entirety to read as follows:
“Unencumbered Pool Requirements” means with respect to the calculation of the
Unencumbered Pool Value, collectively, that:
(a)    the aggregate principal amount of all outstanding Loans and
L/C Obligations divided by the Aggregate Unencumbered Pool Value shall not
exceed 60%;
(b)    the minimum aggregate Occupancy Rate of all Unencumbered Pool Properties
shall be no less than 80% at all times;
(c)    no more than 20% of the Available Amount may be comprised of any one
Unencumbered Pool Property;
(d)    no more than 30% of the Adjusted Property NOI used to determine the
Aggregate Unencumbered Pool Value may be derived from any one Metropolitan
Statistical Area;
(e)    no more than 20% of the Adjusted Property NOI used to determine the
Aggregate Unencumbered Pool Value may be derived from any one Tenant;
(f)    no more than 20% of the Aggregate Unencumbered Pool Value may be
comprised of Unencumbered Pool Properties subject to Qualified Ground Leases;
and
(g)    the minimum Occupancy Rate of each Unencumbered Pool Property shall be no
less than 70% for any two consecutive quarters.
Section 2.4.    The following definition of “Permitted Successors is hereby
added to Section 5.1 in appropriate alphabetical order:




--------------------------------------------------------------------------------



“Permitted Successors” means any asset manager or investment professional of
similar asset management experience and expertise approved by the Administrative
Agent, which approval shall not be unreasonably withheld or delayed.
Section 2.5.    The following definition of “First Amendment Closing Date” is
hereby added to Section 5.1 in appropriate alphabetical order:
“First Amendment Closing Date” means September 8, 2015.
Section 2.6.    Clause (a) in Section 7.3 is hereby amended and restated in its
entirety to read as follows:
(a)    As of the Closing Date, the Borrower represents and warrants to the
Lenders and the Administrative Agent that the Initial Unencumbered Pool
Properties qualify as Eligible Properties and that the information provided on
Schedule 1.1 is true and correct.
Section 2.7.    Clause (c) in Section 7.3 is hereby amended and restated in its
entirety to read as follows:
(c)    In the event that any Unencumbered Pool Property shall at any time cease
to constitute an Eligible Property, (i) the Borrower shall, as soon as
reasonably possible after obtaining knowledge thereof, notify the Administrative
Agent in writing of the same and (ii) such Real Property shall automatically
cease to constitute an Unencumbered Pool Property from the date that the same
ceased to constitute an Eligible Property until such time as the same again
qualifies as an Eligible Property and is added by the Borrower as an
Unencumbered Pool Property in accordance with the preceding paragraph.
Similarly, in the event that, at any time, the Unencumbered Pool Requirements
shall be violated, (A) the Borrower shall, as soon as reasonably possible after
obtaining knowledge thereof, notify the Administrative Agent in writing of the
same, which written notice shall include a designation by the Borrower of any
Real Property or Real Properties to be deleted as Unencumbered Pool Properties
in order to restore compliance with the Unencumbered Pool Requirements, and (B)
each such Real Property shall automatically cease to constitute an Unencumbered
Pool Property from the date of such written notice until such time as the same
is added by the Borrower as an Unencumbered Pool Property in accordance with the
preceding paragraph (provided that the addition of the same at such time does
not result in a violation of the Unencumbered Pool Requirements).
Section 2.7.    Clause (i) in Section 7.3(d) is hereby amended and restated in
its entirety to read as follows:
(i)    such deletion would result in fewer than twenty (20) Unencumbered Pool
Properties
Section 2.7.    Exhibit A attached to Schedule I attached to Exhibit I
(Available Amount Certificate) of the Credit Agreement is hereby amended and
restated in its entirety to read as set forth on Annex I attached hereto.




--------------------------------------------------------------------------------



ARTICLE III
REPRESENTATIONS AND WARRANTIES
Section 3.1.     Credit Agreement Representations. In order to induce the
Lenders and the Administrative Agent to enter into this Amendment, the Borrower
hereby reaffirms, as of the date hereof, its representations and warranties
contained in Section 6 of the Credit Agreement, except to the extent such
representation or warranty relates to a specific earlier date, in which case it
reaffirms such representations and warranties as of such date and additionally
represents and warrants to the Administrative Agent and each Lender as set forth
in this Article III.
Section 3.2.     Authorization; No Conflict. The execution, delivery and
performance by the Borrower of this Amendment have been duly authorized by all
necessary corporate action, and do not and will not (a) contravene or constitute
a default under any provision of law or any judgment, injunction, order or
decree binding upon the Borrower or any provision of the organizational
documents (e.g., charter, certificate or articles of incorporation and by‑laws,
certificate or articles of association and operating agreement, partnership
agreement, or other similar organizational documents) of the Borrower,
(b) contravene or constitute a default under any covenant, indenture or
agreement of or affecting the Borrower or any of its Property, in each case
where such contravention or default, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect, or (c) result in the
creation or imposition of any Lien on any Property of the Borrower.
Section 3.3.    Consents. No authorization, consent, approval, license,
exemption of, or filing or registration with, any Governmental Authority, or
approval or consent of any other Person, is required for the due execution,
delivery or performance by the Borrower of this Amendment.
Section 3.4.    Binding Obligation. This Amendment constitutes the legal, valid
and binding obligation of the Borrower enforceable in accordance with its terms.
ARTICLE IV
CONDITIONS PRECEDENT
Section 4.1.    Effectiveness. The effectiveness of this Amendment is subject to
the execution and delivery of this Amendment by the Borrower, Administrative
Agent and each Lender, and each Guarantor shall have executed their
reaffirmation, acknowledgment, and consent in the space provided for that
purpose below.
ARTICLE V
MISCELLANEOUS PROVISIONS
Section 5.1.    Ratification of and References to the Credit Agreement. Except
for the amendments expressly set forth above, the Credit Agreement and each
other Loan Document is hereby ratified, approved and confirmed in each and every
respect. Reference to this specific Amendment need not be made in the Credit
Agreement, the Notes, or any other instrument or document executed in connection
therewith, or in any certificate, letter or communication issued or made
pursuant to or with respect to the Credit Agreement, any reference in any of
such items to the Credit Agreement being sufficient to refer to the Credit
Agreement as amended hereby. For further clarity, this Amendment shall
constitute a Loan Document.




--------------------------------------------------------------------------------



Section 5.2.    Headings. The various headings of this Amendment are for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.
Section 5.3.    Execution in Counterparts. This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single agreement.
Section 5.4.    No Other Amendments. Except for the amendments expressly set
forth above, the text of the Credit Agreement and the other Loan Documents shall
remain unchanged and in full force and effect, and the Lenders and the
Administrative Agent expressly reserve the right to require strict compliance
with the terms of the Credit Agreement and the other Loan Documents.
Section 5.5.    Costs and Expenses. The Borrower agrees to pay on demand all
reasonable costs and expenses of or incurred by the Administrative Agent in
connection with the negotiation, preparation, execution and delivery of this
Amendment, including the reasonable fees and expenses of counsel for the
Administrative Agent.
Section 5.6.    Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401
AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK)
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.
[SIGNATURE PAGES FOLLOW]






--------------------------------------------------------------------------------



In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.
American Realty Capital Retail
Operating Partnership, L.P., a Delaware
limited partnership
By:
American Realty Capital - Retail

Centers of America, Inc., a Maryland
corporation, its general partner
By: /s/ William M. Kahane
Name: William M. Kahane    
Title: Managing Member




--------------------------------------------------------------------------------



“Administrative Agent”
BMO Harris Bank N.A., as L/C Issuer and as Administrative Agent
By /s/ Lloyd Baron
Name Lloyd Baron     
Title Director     




--------------------------------------------------------------------------------



“Lenders”
BMO Harris Bank N.A., as a Lender
By /s/ Lloyd Baron
Name Lloyd Baron     
Title Director     




--------------------------------------------------------------------------------



Regions Bank, as a Syndication Agent and as a
Lender
By /s/ Michael R. Mellott
Name Michael R. Mellott     
Title Director     




--------------------------------------------------------------------------------



SunTrust Bank, as a Syndication Agent and as
a Lender
By /s/ Bryan P. McFarland
Name Bryan P. McFarland     
Title Senior Vice President




--------------------------------------------------------------------------------






    Comerica Bank, as a Lender


    By /s/ Charles Weddell
Name Charles Weddell     
Title Vice President     




--------------------------------------------------------------------------------



REAFFIRMATION, ACKNOWLEDGEMENT, AND CONSENT OF GUARANTORS
Each of the undersigned heretofore either (i) executed the above-referenced
Credit Agreement dated as of December 2, 2014 in its capacity as a Guarantor or
(ii) has subsequently been joined as a Guarantor pursuant to an Additional
Guarantor Supplement. Each of the undersigned hereby consents to the First
Amendment to the Credit Agreement as set forth above and confirms that its
Guaranty, and all obligations of the undersigned thereunder, remains in full
force and effect. Each of the undersigned further agrees that the consent of the
undersigned to any further amendments to the Credit Agreement shall not be
required as a result of this consent having been obtained. Each of the
undersigned acknowledges that the Administrative Agent and the Lenders are
relying on the assurances provided herein in entering into the Amendment set
forth above.
AMERICAN REALTY CAPITAL - RETAIL
CENTERS OF AMERICA, INC., a Maryland
corporation
By: /s/ William M. Kahane
Name: William M. Kahane     
Title: Managing Member     
ARC SWWCHOH001, LLC
By /s/ Jesse C. Galloway
Name Jesse C. Galloway     
Title Authorized Signatory     
ARC SSSDLLA001, LLC
By /s/ Jesse C. Galloway
Name Jesse C. Galloway     
Title Authorized Signatory     
ARC CPOKCOK001, LLC
By /s/ Jesse C. Galloway
Name Jesse C. Galloway     
Title Authorized Signatory     




--------------------------------------------------------------------------------



ARC SSSDLLC001, LLC
By /s/ Jesse C. Galloway
Name Jesse C. Galloway     
Title Authorized Signatory     
ARC SSSDLLC001, LLC
By /s/ Jesse C. Galloway
Name Jesse C. Galloway     
Title Authorized Signatory     
ARC SWHOUTX001, LLC
By /s/ Jesse C. Galloway
Name Jesse C. Galloway     
Title Authorized Signatory     
ARC NWNCHSC001, LLC
By /s/ Jesse C. Galloway
Name Jesse C. Galloway     
Title Authorized Signatory     
ARC CTCHRNC001, LLC
By /s/ Jesse C. Galloway
Name Jesse C. Galloway     
Title Authorized Signatory     
    










--------------------------------------------------------------------------------



ARC SRTULOK001, LLC
By /s/ Jesse C. Galloway
Name Jesse C. Galloway     
Title Authorized Signatory     
ARC PSFKFKY001, LLC
By /s/ Jesse C. Galloway
Name Jesse C. Galloway     
Title Authorized Signatory     
ARC NCCHRNC001, LLC
By /s/ Jesse C. Galloway
Name Jesse C. Galloway     
Title Authorized Signatory     
ARC SWWMGPA001, LLC
By /s/ Jesse C. Galloway
Name Jesse C. Galloway     
Title Authorized Signatory     
ARC SMWMBFL001, LLC
By /s/ Jesse C. Galloway
Name Jesse C. Galloway     
Title Authorized Signatory     
    








--------------------------------------------------------------------------------



ARC WEMPSMN001, LLC
By /s/ Jesse C. Galloway
Name Jesse C. Galloway     
Title Authorized Signatory     
ARC TMMONPA001, LLC
By /s/ Jesse C. Galloway
Name Jesse C. Galloway     
Title Authorized Signatory     
ARC WLHUMTX001, LLC
By /s/ Jesse C. Galloway
Name Jesse C. Galloway     
Title Authorized Signatory     
ARC CLORFL001, LLC
By /s/ Jesse C. Galloway
Name Jesse C. Galloway     
Title Authorized Signatory     






--------------------------------------------------------------------------------





Annex I
Exhibit A to Schedule I to Available Amount Certificate
of American Realty Capital Retail Operating Partnership, L.P.
This Exhibit A is attached to the Available Amount Certificate of American
Realty Capital Retail Operating Partnership, L.P. for the Unencumbered Pool
Determination Date of _____________, 201__ and delivered to BMO Harris Bank
N.A., as Administrative Agent, and the Lenders party to the Credit Agreement
referred to therein. The undersigned hereby certifies that the following is a
true, correct and complete calculation of Unencumbered Pool Value as of the
Unencumbered Pool Determination Date set forth above:
[Insert Calculation or attach Schedule with exclusions for concentration limits]


Unencumbered Pool Value of all Eligible Properties:    $__________


Unencumbered Pool Requirements:






--------------------------------------------------------------------------------



A.Unencumbered Pool Value
 
1.Unencumbered Pool Value
$___________
2.Aggregate principal amount of outstanding Loans and L/C Obligations
$___________
3.Line A2 divided by Line A1
 
4.Line A3 shall not exceed 60% at any time
 
5.The Borrower is in compliance (circle yes or no)
yes/no
B.Average Occupancy Rate
 
1.Aggregate Occupancy Rate of all Unencumbered Pool Properties
___________%
2.Line B1 shall not be less than 80% at any time
 
3.The Borrower is in compliance (circle yes or no)
yes/no
D.Individual Occupancy Rate
 
1.No Unencumbered Pool Property has an Occupancy Rate of less than 70% for two
consecutive quarters
 
2.The Borrower is in compliance (circle yes or no)
yes/no
E.Concentration Limits
 
1.The percentage of Aggregate Unencumbered Pool Value for each Unencumbered Pool
Property is set forth [above or on the attached Schedule] and the largest
Unencumbered Pool Value for any Unencumbered Pool Property is $___________ for
the ___________ Unencumbered Pool Property
 
2.No Unencumbered Pool Property comprises more than 20% of Aggregate
Unencumbered Pool Value
 
3.The Borrower is in compliance (circle yes or no)
yes/no
4.The percentage of Adjusted Property NOI used to determine the Aggregate
Unencumbered Pool Value for each Metropolitan Statistical Area is set forth
[above or on the attached Schedule] and the largest percentage of Adjusted
Property NOI used to determine the Aggregate Unencumbered Pool Value for any
Metropolitan Statistical Area is ________% for the ___________ Metropolitan
Statistical Area
 
5.No Metropolitan Statistical Area comprises more than 30% of the Adjusted
Property NOI used to determine the Aggregate Unencumbered Pool Value
 
6.The Borrower is in compliance (circle yes or no)
yes/no
7.The percentage of Adjusted Property NOI used to determine the Aggregate
Unencumbered Pool Value for each Tenant is set forth [above or on the attached
Schedule] and the largest percentage of Adjusted Property NOI used to determine
the Aggregate Unencumbered Pool Value for any Tenant is ________% for the
___________ Tenant
 
8.No Tenant comprises more than 20% of the Adjusted Property NOI used to
determine the Aggregate Unencumbered Pool Value
 
9.The Borrower is in compliance (circle yes or no)
yes/no
10.The percentage of Aggregate Unencumbered Pool Value for each Unencumbered
Pool Property subject to Qualified Ground Leases is set forth [above or on the
attached Schedule]
 
11.No more than 20% of the Aggregate Unencumbered Pool Value is comprised of
Unencumbered Pool Properties subject to Qualified Ground Leases
 
12.The Borrower is in compliance (circle yes or no)
yes/no
F.Minimum Unencumbered Pool Properties
 
1.There are no less than twenty (20) Unencumbered Pool Properties
 
2.The Borrower is in compliance (circle yes or no)
yes/no







